UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1569



ROBERT BARNWELL CLARKSON,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF DEFENSE,

                                              Defendant - Appellee,

          and


UNITED STATES AIR FORCE, Special Operations Command,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Solomon Blatt, Jr., Senior District
Judge. (CA-97-1882-8-08BD)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Barnwell Clarkson, Appellant Pro Se. Frances Cornelia Trapp,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Robert Barnwell Clarkson appeals the district court’s order

granting Defendant’s motion for summary judgment and denying Clark-

son relief on his complaint filed under the Freedom of Information

Act.       We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.       Accordingly, we affirm on the reasoning of the dis-

trict court.       See Clarkson v. Department of Defense, No. CA-97-

1882-8-08BD (D.S.C. Apr. 6, 1999).*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




       *
       Although the district court’s order is marked as “filed” on
April 5, 1999, the district court’s records show that it was
entered on the docket sheet on April 6, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                     2